       Case 1:19-cv-07465-AT-KNF Document 146 Filed 09/01/21 Page 1 of 3




                                                     September 1, 2021

By ECF
Honorable Kevin N. Fox
United States Magistrate Judge
Southern District of New York
40 Foley Square
New York, NY 10007

Re:    The Trustees of Columbia University in the City of New York v. Encyclopaedia Iranica
       Foundation, No. 19 Civ. 7465 (AT)(KNF);
       Encyclopaedia Iranica Foundation, Inc. v. The Trustees of Columbia University in the
       City of New York, et al., No. 19 Civ. 8562 (AT)(KNF)

Dear Judge Fox:

       In accordance with the Court’s Civil Case Management Plan and Scheduling Order (Dkt.
No. 155), Columbia, Dr. Daniel, Brill, and the Encyclopaedia Iranica Foundation (“EIF”) have
conferred and jointly submit this status report prior to the September 8, 2021 conference.

Status of the Inventory

        As the Court will recall, in accordance with the initial Civil Case Management Plan and
Scheduling Order (Dkt. No. 45 ¶ 14.b), Columbia and EIF jointly engaged a third-party vendor to
create an inventory of materials located at 450 Riverside Drive as to which ownership was
disputed. The inventory has proceeded in two phases. The first phase encompassed the basement
offices of 450 Riverside Drive. The second phase, which was ordered over Columbia’s objection,
encompassed the upstairs offices at 450 Riverside Drive.

        On March 5, 2020, the vendor delivered the Phase 1 inventory to Columbia and EIF. On
April 4, 2021, the vendor delivered the Phase 2 inventory to Columbia and EIF. After receiving
the inventory, Columbia returned those materials that Columbia agreed belonged to EIF. In an
effort to resolve some of the disputed issues under the inventory, Columbia produced other
materials to EIF as part of the discovery process. Columbia believes that it has complied with the
inventory order because it has conducted an inventory of both the basement and upstairs offices at
450 Riverside Drive and has returned to EIF the property that Columbia agrees is owned by EIF.
EIF believes that the vendor did not complete the inventory because it did not create an inventory
of all materials in Columbia’s possession for which ownership is disputed, as required under the
Court’s order. EIF also disputes that Columbia has returned to it all of its property and reserves
the right to contest the ownership of the materials that Columbia has not returned.

        However, both Columbia and EIF are in agreement that the parties should seek to find a
more practical and efficient matter to finish this process. Columbia and EIF did, and will continue
to, meet and confer about a process for narrowing the disputed issues with respect to the
inventoried materials and for ultimately bringing any unresolved issues regarding these materials
to the Court.
       Case 1:19-cv-07465-AT-KNF Document 146 Filed 09/01/21 Page 2 of 3

Hon. Kevin N. Fox
Page 2
Status of Fact Discovery

       Since the last conference, the parties have been conducting fact discovery, including
serving multiple rounds of document requests. All parties have responded to the document
requests that they have received. In addition, Columbia and Mr. Daniel have produced more
than 33,000 pages of documents. Columbia also has served four third-party subpoenas.

        In April 2021, EIF retained new counsel, and the parties have been working together to
resolve as many discovery disputes as possible without requiring the Court’s intervention. EIF
and Columbia have met and conferred by email and in at least nine zoom conferences. Because
of these efforts, the parties have substantially narrowed their discovery disputes and have come to
agreement on most issues. The parties anticipate raising any discovery issues with the Court in
the coming weeks. The parties also are still negotiating a final agreement with respect to search
terms and custodians, but the parties believe they will reach agreement shortly and begin the
process of reviewing and producing electronic documents.

        Due to the large volume of expected document discovery, which will include substantial
hard copy and electronic documents, and the large number of anticipated depositions, the parties
will jointly propose a new schedule to the Court at the September 8, 2021 conference. The parties
have also discussed the other deadlines in the Case Management Order, including the date by
which EIF will move, answer or otherwise respond to Columbia’s Second Amended Complaint
and the date by which EIF will file an amended complaint. The parties will propose a revised Civil
Case Management Plan and Scheduling Order to the Court at the September 8, 2021 status
conference.

Alternative Dispute Resolution

        Paragraph 10 of the case management plan obligated the parties to meet and confer by
February 23, 2021, “to discuss settlement, including the possibility of private mediation.” The
parties complied with the Court’s order and had initial conversations about mediation. The parties
are currently conferring on this issue and will be prepared to report to the Court on the status of
those conversations at the September 8, 2021 conference.
      Case 1:19-cv-07465-AT-KNF Document 146 Filed 09/01/21 Page 3 of 3

Hon. Kevin N. Fox
Page 3
       We thank the Court for its attention to this matter.

                                                     Respectfully submitted,

 LEVINE LEE LLP                                    BUCKLEY LLP

 /s/ Seth L. Levine                                /s/ Andrew W. Schilling
 Seth L. Levine                                    Andrew W. Schilling
 Scott B. Klugman                                  1133 Avenue of the Americas
 5 Columbus Circle                                 Suite 3100
 New York, New York 10019                          New York, New York 10036
 slevine@levinelee.com                             aschilling@buckleyfirm.com
 sklugman@levinelee.com
                                                   Amanda R. Lawrence
 Attorneys for Encyclopaedia Iranica               2001 M Street, Suite 500
 Foundation, Inc.                                  Washington, DC 20036
                                                   alawrence@buckleyfirm.com

                                                   Attorneys for The Trustees of Columbia
                                                   University in the City of New York and Elton
                                                   Daniel


                                                   BLOCK & ROOS, LLP

                                                   /s/ Sig Roos
                                                   Sig Roos
                                                   2 Liberty Square, 11th Floor
                                                   Boston, MA 02109


                                                   Attorneys for Brill USA, Inc.



cc: All counsel of record (via ECF)
